DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02-16-2022, 04-25-2022, and 07-11-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-8, 10-11, 15-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0224535 hereinafter Matsuoka in view of U.S. Pre-Grant Publication No. 2006/0269843 hereinafter Usami. 
Regarding Claim 1, Matsuoka teaches a non-aqueous electrolyte solution comprising: a non-aqueous solvent containing acetonitrile (paragraph 33) and vinylene carbonate (paragraph 38); and a compound represented by the general formula R1-A-R2 (paragraph 45), wherein the content of the acetonitrile is 10 to 100 vol % based on the total amount of ingredients contained in the solution (paragraph 43), the total content of vinylene carbonate and the compound represent by the general formula is 0.1% by volume or more and less than 10% by volume based on the total amount of the nonaqueous solvent, and wherein the content of the vinylene carbonate is less than the content of the compound represented by the general formula (paragraphs 41, 44, 56).  
With regards to the content of vinylene carbonate, Usami teaches a non-aqueous electrolyte solution that comprises vinylene carbonate in an amount of 0.05% to 5% by volume based on the non-aqueous electrolyte (paragraph 40). Therefore, it would have been obvious to one of ordinary skill in the art to include vinylene carbonate in such amount in the electrolyte before the effective filing date of the claimed invention because Usami discloses that such modification can ensure the safety of the battery (paragraph 40). 
Regarding Claim 2, the combination teaches that the content of the vinylene carbonate is 0.05% to 5% by volume based on the non-aqueous electrolyte (paragraph 40 of Usami) and the content of the vinylene carbonate is less than the content of the compound represented by the general formula (paragraphs 41, 44, 56 of Matsuoka). 
Regarding Claim 3, the combination teaches that the compound represented by the general formula contains ethylene sulfite (paragraph 50 of Matsuoka). 
Regarding Claims 4-8, the combination teaches that the electrolyte comprises a lithium salt containing LiFSO3 in an amount of 200 ppm by weight or less based on the total amount of the nonaqueous electrolyte solution, that the electrolyte further comprises lithium bis(fluorosulfonyl)imide and LiPF6 at a molar concentration satisfying: LiPF6 < lithium-containing imide salt, and the content of the lithium salt is 0.1 to 40 parts by weight based on 100 parts by weight of the nonaqueous electrolyte solution (paragraphs 24, 28-32 of Matsuoka). 
Regarding Claims 10 and 11, the combination teaches that the electrolyte further comprises a compound represented by the general formula (1) and (2) (see paragraphs 13, 14 of Usami) and it is therefore expected that a recovery charging capacity retention rate of 90% or more in a battery including the nonaqueous electrolyte solution. 
Regarding Claim 15, the combination teaches a nonaqueous secondary battery comprising the nonaqueous electrolyte solution described above (see Matsuoka and Usami above). 
Regarding Claim 16, the combination teaches the battery as described above and expected to have a recovery charging capacity retention rate of 90% or more. 
Regarding Claims 17-21, the combination teaches that the battery comprises a separator including a first layer, and a second layer stacked on at least one side of the first layer, wherein the second layer contains at least one selected from the group consisting of ceramic, aramid resin and polyvinylidene fluoride (PVDF) and contains a silane-modified polyolefin (paragraph 100 of Matsuoka and paragraphs 38-39 of Usami).  The separator is expected to initiate a silane crosslinking reaction in the electrolyte solution and have similar TOF-SIMS measurement. 
Regarding Claims 23-24, the combination teaches that the separator has a layer structure formed by overlapping a layer mainly composed of the inorganic material, a layer composed of a mixture of the inorganic material and substrate fiber, and a layer composed mainly of the substrate fiber (paragraph 100 of Matsuoka and paragraphs 38-39 of Usami). 
Regarding Claim 25, the combination teaches that the electrolyte solution further comprises ethylene carbonate, and a compound having an olivine-type structure represented by formula LiFePO4 as a positive electrode active material of a positive electrode included in the nonaqueous secondary battery (paragraphs 34, 71 of Matsuoka). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729